Case 1:18-cv-01510-MN Document 211 Filed 04/30/21 Page 1 of 2 PageID #: 13856




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 CALAMOS ASSET MANAGEMENT,                        )
 INC.,                                            )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )    C.A. No. 18-1510 (MN)
                                                  )
 TRAVELERS CASUALTY AND SURETY                    )
 COMPANY OF AMERICA,                              )
                                                  )
                        Defendant.                )

                                             ORDER

       At Wilmington, this 30th day of April 2021, consistent with the Memorandum Opinion

issued this date, IT IS HEREBY ORDERED that Plaintiff’s Motion to Alter or Amend the

Judgment Pursuant to Fed. R. Civ. P. 59(e) (D.I. 204) is GRANTED;

       1.      The Clerk of the Court is directed to REOPEN the case.

       2.      The Court hereby VACATES portions of its February 19, 2021 order granting

Defendants’ Motion for Summary Judgment (D.I. 202 ¶ 1); entering judgment in favor of

Defendant and against Plaintiff on all counts of the Complaint (Id. ¶ 2); and directing the Clerk of

the Court to close the case (Id. ¶ 6). The remainder of the February 19, 2021 order remains

unchanged.

       3.      In accordance with the above paragraph, the Judgment entered in favor of Travelers

Casualty and Surety Company of America and against Calamos Asset Management, Inc. (D.I. 203)

is VACATED

       4.      Defendant’s Motion for Summary Judgment (D.I. 155) is GRANTED-IN-PART

and DENIED-IN-PART. Specifically, paragraph 1 of the motion is DENIED; paragraph 2 of the
Case 1:18-cv-01510-MN Document 211 Filed 04/30/21 Page 2 of 2 PageID #: 13857




motion is GRANTED; and paragraph 3 of the motion is DENIED-IN-PART and GRANTED-IN-

PART.

        5.     The Court hereby DECLARES that: (1) the claimed Loss does not arise from any

Securities Claim for a Company Wrongful Act and thus there is no coverage for any entity

defendant in the Underlying Actions; and (2) coverage is not available to John Calamos, Sr. in his

capacity as a controlling stockholder.




                                                    The Honorable Maryellen Noreika
                                                    United States District Judge




                                                2
